Back to Form 8-K [form8-k.htm]
Exhibit 10.5


Medicare Advantage Attestation of Benefit Plan
 
WELLCARE HEALTH PLANS OF NEW JERSEY, INC.
 
H0913
 
 Date: 08/29/2012
 
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2013. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
 
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2012
and 2013, including but not limited to, the 2013 Call Letter, the 2013
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).
 
Plan
ID
Segment
ID
Version
Plan
Name
Plan
Type
Transaction
Type
MA
Premium
Part D
Premium
CMS
Approval
Date
Effective
Date
002
0
7
WellCare
Value
(HMO)
HMO
Renewal
0.00
0.00
08/20/2012
01/01/2013







 

H0913



 
 

--------------------------------------------------------------------------------

 




 

 THOMAS TRAN    8/29/2012 1:38:10 PM             Contracting Official Name  
 Date                                P.O. Box 26011    WELLCARE HEALTH PLANS OF
NEW JERSEY, INC.    Tampa, FL 336236011            Organization    Address  



 
 
 
H0913
 